DETAILED ACTION

This communication is in response to Application No. 17/555,191 filed on 12/17/2021. Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is being considered by the examiner.

Specification
The specification is objected to because: 
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al. (hereinafter Kondoh)(US 2015/0370847) in view of Chizhov et al. (hereinafter Chizhov)(US 2018/0007027).
Regarding claims 1, 9, and 10, Kondoh teaches as follows:
an information processing system (interpreted as service providing system 2 in figure 1) that presents specific information stored in a storage device (interpreted as online storage 32 in figure 1) to a user terminal (interpreted as terminal device 11 in figure 1)(the service providing system provides an online storage service by connecting the terminal device to the online storage, see, para. [0052]-[0053] and figure 1), the information processing system comprising: 
a setting circuit (interpreted as setting registration unit 74 in figure 3) that registers, based on setting information acquired from the storage device through a first communication path, the storage device as a storage device capable of presenting the specific information to the user terminal (the setting registration unit 74 of the service providing system 2 registers the online storage 32 selected by the user in the tenant information in the management information storage unit 91, in association with the tenant ID (equivalent to applicant’s setting information) of the user who has logged in, see, para. [0205]-[0206] and figure 13);
an acquisition circuit that acquires, when the storage device is registered by the setting circuit, the specific information corresponding to a request acquired from the user terminal (when the external cooperation authentication unit 80 receives a response indicating to authorize login from the online storage 32, in step S63, the service providing system 2 can execute a process of cooperating with the online storage 32, see, para. [0225] and figure 14)(any data transaction caused by cooperating with the online storage is equivalent to applicant’s acquiring the specific information); and 
a presentation circuit that presents the specific information acquired with the acquisition circuit to the user terminal (the portal service application 61 of the service providing system 2 displays, on the display device 502 of the terminal device 11, an input screen for performing interim registration of the tenant ID, see, para. [0108] and figure 2)(therefore it is inherent of displaying processing results on the terminal device by the service providing system).
Kondoh does not teach of changing from a first communication path to a second communication path.
Chizhov teaches as follows:
systems, devices, and methods are disclosed for an agent device within a company's network firewall to initiate an HTTP connection with a cloud-based gateway and then upgrade the connection to a WebSockets protocol in order to have an interactive session. Over this interactive session, a mobile device, which connects to the cloud-based intermediary, can request data from servers inside the company's firewalls (see, abstract); and
a hypertext transport protocol (HTTP) connection (equivalent to applicant’s first communication path) is initiated from an agent executing on a computer behind a firewall on an enterprise network with a cloud-based gateway outside of the firewall. In operation 502, the HTTP connection is upgraded to a WebSocket protocol connection (equivalent to applicant’s second communication path). In operation 503, a request for data from the gateway is received at the agent over the Web Socket protocol connection (see, para. [0115] and figure 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondoh with Chizhov to include upgrading existing HTTP connection to a WebSocket protocol connection as taught by Chizhov in order to provide an interactive session.
Regarding claim 2, Kondoh teaches as follows:
the storage device is registered by the setting circuit (the setting registration unit 74 of the service providing system 2 registers the online storage 32 selected by the user in the tenant information in the management information storage unit 91, in association with the tenant ID of the user who has logged in, see, para. [0205]-[0206] and figure 13).
Chizhov teaches that initiating a connection with HTTP and then upgraded to a WebSocket as presented above.
Therefore, the WebSocket (equivalent to the second communication path) is constructed after the initial connection (equivalent to the registration process). 
Regarding claim 3, Kondoh in view of Chizhov teaches all limitations as presented above except for the authentication process. Kondoh further teaches the authentication process as follows:
	the redirected online storage 32 displays a login screen on the display device 502 of the terminal device 11. The user operates the input device 501 of the terminal device 11 to input an account and a password in the login screen, and subsequently makes a login request. The online storage 32, which has received the login request, accepts the login request (see, para. [0211] and figure 13).
	Therefore, it is rejected for similar reason as presented above.
Regarding claim 4, Kondoh teaches as follows:
the redirected online storage 32 displays a login screen on the display device 502 of the terminal device 11. The user operates the input device 501 of the terminal device 11 to input an account and a password in the login screen, and subsequently makes a login request. The online storage 32, which has received the login request, accepts the login request (see, para. [0211] and figure 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondoh with Chizhov to include acquiring the specific information after authentication the user by the online storage. 
Regarding claim 7, Chizhov teaches as follows:
wherein the first communication path is a communication path corresponding to an HTTP communication protocol, and the second communication path is a communication path corresponding to a WebSocket communication protocol (a hypertext transport protocol (HTTP) connection is initiated from an agent executing on a computer behind a firewall on an enterprise network with a cloud-based gateway outside of the firewall. In operation 502, the HTTP connection is upgraded to a WebSocket protocol connection. In operation 503, a request for data from the gateway is received at the agent over the Web Socket protocol connection, see, para. [0115] and figure 5).
	Therefore, it is rejected for similar reason as presented above.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al. (hereinafter Kondoh)(US 2015/0370847) in view of Chizhov et al. (hereinafter Chizhov)(US 2018/0007027), and further in view of Chandrachari et al. (hereinafter Chandrachari)(US 8,880,687).
Regarding claims 5 and 6, Kondoh in view of Chizhov teaches similar limitations as presented above except for using the virtual machine as the storage device.
Chandrachari teaches as follows:
the host system may execute a plurality of virtual machines, each virtual machine implementing a virtualized storage operating system comprising a virtual storage server. Through one or more networks, the host system may be connected with one or more client systems and one or more storage servers that store data on storage devices for the client systems. A client system may establish a network connection with a particular virtual storage server of the host system, whereby the virtual storage server may provide data storage services to the client systems for accessing the data on the storage devices (see, col. 3, lines 15-32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondoh in view of Chizhov with Chandrachari to include the host system executing a plurality of virtual machines as taught by Chandrachari in order to efficiently provide for clients an access to the data on the storage device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al. (hereinafter Kondoh)(US 2015/0370847) in view of Chizhov et al. (hereinafter Chizhov)(US 2018/0007027), and further in view of Sharifi Mehr (hereinafter Sharifi)(US 10,769,045).
Regarding claim 8, Kondoh in view of Chizhov teaches all limitations as presented above except for the well-known  Network attached storage (NAS).
	Sharifi teaches as follows:
The data storage service 404 may, in various examples, be a network accessible storage device, an online storage service, network attached storage device, or remotely accessible volume allocated to the customer by the computing resource service provider 406 (see, col. 13, lines 11-37 and figure 4).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kondoh in view of Chizhov with Sharifi to include the well-known network attached storage device as taught by Sharifi in order to efficiently provide the data storage service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 25, 2022